             Case 2:17-mc-00030-DJH Document 18 Filed 03/10/21 Page 1 of 4



     Kenneth L. Neeley, 025899
 1   Dane Paulsen, 029225
     Nicholas T. Van Vleet, 026933
 2   NEELEY LAW FIRM, PLC
     1120 S. Dobson Rd., Ste. 230
 3   Chandler, Arizona 85286
     Tel: 480.802.4647 | Fax: 480.907.1648
 4
     ECF@neeleylaw.com
 5   Attorneys for Judgment Creditor
 6
                           IN THE UNITED STATES DISTRICT COURT
 7
                                 FOR THE DISTRICT OF ARIZONA
 8
      Carlie Kathleen Goulet
 9    c/o N E E L E Y L A W F I R M , P L C        Case No.: 2:17-mc-00030
       1120 S. Dobson Rd., Ste. 230
10     Chandler, Arizona 85286,
                                                      WRIT OF GARNISHMENT AND
11
                             Judgment Creditor,             AND SUMMONS
12    vs.                                                     (EARNINGS)
                                                           (A.R.S. §12-1598.04)
13
      James Ellsworth Brewer
14    11316 West Willow
      Avondale, Arizona 85392,
15

16                           Judgment Debtor.
17

18    Chandler Air
      3250 N. Colorado St.
19    Chandler, AZ 85225
20    480-571-2534
                         Garnishee
21

22   THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF ARIZONA
23
     TO THE UNITED STATES MARSHALL OR OTHER OFFICER WHO IS
     AUTHORIZED BY LAW TO SERVE PROCESS IN THE DISTRICT OF
24   ARIZONA:
25   You are commanded to summon garnishee named above, who is believed to be within the
26   District of Arizona, to answer the following claims:
27

28
             Case 2:17-mc-00030-DJH Document 18 Filed 03/10/21 Page 2 of 4




 1

 2

 3                    STATEMENTS OF THE JUDGMENT CREDITOR
 4   1. Judgment creditor was awarded a judgment or order against James Ellsworth Brewer,
 5   judgment debtor.
 6   2. The original balance of the judgment, pursuant to the Arbitration Award dated March
 7   15, 2007, was $37,153.25.
 8   3. The amount of the outstanding balance on the judgment or order, including accrued
 9   interest and allowable costs, as of March 9, 2021, is $104,525.81, with interest accruing
10   at the rate of 10% per annum. However, judgment debtor is currently in compliance with
11   terms of a settlement agreement, wherein the balance is $36,576.41, with no interest
12   accruing.
13   4. Judgment creditor believes garnishee owes or will owe earnings to the judgment
14   debtor in the next 60 days.
15   5. The names and addresses of all parties are listed above.
16
                                     TO THE GARNISHEE
17
     YOU SHALL answer all the following questions in writing, under oath, on a separate
18
     document. Your answer shall be filed with the Court Clerk within 10 business days after
19
     you are served with this Writ of Garnishment.
20
     1. Have you identified the judgment debtor, and if not, what steps were taken to do so
21
     and why were they unsuccessful?
22
     2. Did you employ the judgment debtor on the date you received the Writ of
23
     Garnishment and Summons (Earnings)?
24
     3. If not employed by you on that date, what was the last day on which you did employ
25
     the judgment debtor?
26
     4. Will you owe earnings to the judgment debtor within 60 days of the date on which you
27
     received the Writ?
28
             Case 2:17-mc-00030-DJH Document 18 Filed 03/10/21 Page 3 of 4




 1   5. What will be the judgment debtor’s next two paydays and what is the length of the
 2   judgment debtor’s pay period (e.g., daily, weekly, bi-weekly, semi-monthly)?
 3   6. Is the judgment debtor already subject to an existing wage assignment, garnishment or
 4   levy, and if so, what is the name, address and telephone number of that judgment
 5   creditor?
 6

 7                                                 SUMMONS
 8    A Writ of Garnishment has been issued, naming you as garnishee. You are required to
 9    answer this Writ in writing, under oath, and file the answer with the Court Clerk within
10    10 business days after service on you. If you fail to file an answer, you may be ordered
11    to appear in person to answer this Writ, and a default judgment may be entered against
12    you. If a default judgment is entered against you, you may be ordered to pay the full
13    amount shown on this Writ, plus judgment creditor’s costs and attorney’s fees.
14

15   THIS SUMMONS IS NOT A REQUEST TO SEND MONEY TO THE COURT.
16
     DO NOT RELEASE FUNDS SUBJECT TO GARNISHMENT UNLESS THE
17   COURT ORDERS YOU TO DO SO. IF YOU HAVE BEEN PROPERLY NAMED
18   A GARNISHEE IN THIS ACTION, UPON RECEIPT OF THIS WRIT, YOU
19
     SHOULD IMMEDIATELY WITHHOLD NONEXEMPT EARNINGS FROM THE
20   JUDGMENT DEBTOR’S PAYCHECK PENDING RECEIPT OF AN ORDER OF
21
     CONTINUING LIEN.
22

23   Date
                                                    Judicial Officer
24

25

26

27
                 ISSUED ON 1:13 pm, Mar 10, 2021
28
                   s/ Debra D. Lucas, Clerk
           Case 2:17-mc-00030-DJH Document 18 Filed 03/10/21 Page 4 of 4




 1                           NOTICE TO GARNISHEE
 2   You should have been served with a blank Garnishee’s Answer form. You may
 3   complete and file this form to make your required answer.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
